United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-2040
                                 ___________

Mark Immekus,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Terry Page; D. Greene; Rhonda        *
Almanza; L. Carr; Jean Ann Johnson; *       [UNPUBLISHED]
Glenn E. Helms; Michael Kemna;       *
Thomas Clements,                     *
                                     *
            Appellees.               *
                                ___________

                        Submitted: July 5, 2002
                            Filed: August 9, 2002
                                 ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

     Missouri inmate Mark Immekus appeals the District Court’s1 adverse grant of
summary judgment in his action brought under 42 U.S.C. § 1983 (Supp. V 1999) and
42 U.S.C. §§ 1985 and 1986 (1994). Having carefully reviewed the record, see



      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997) (standard of review), we
affirm.

       Immekus, who cannot urinate on demand because of a condition that is most
likely psychogenic, sued various prison employees and officials and a Correctional
Medical Services administrator after he received a disciplinary for failing to give a
urine sample within two hours. He alleged a conspiracy and violations of the Eighth
Amendment, the Double Jeopardy Clause, and the Due Process Clause of the
Fourteenth Amendment.

      Because Immekus did not seek a continuance or file a Federal Rule of Civil
Procedure 56(f) motion and affidavit informing the District Court what specific
discovery was lacking that prevented him from adequately opposing summary
judgment, the District Court properly granted summary judgment on the record before
it. See id. at 1238-39. The Court also did not abuse its discretion in denying
Immekus’s discovery motion, see Stuart v. Gen. Motors Corp., 217 F.3d 621, 630 (8th
Cir. 2000), and the Court was not on notice of Immekus’s wish to amend his
complaint, see Fed. R. Civ. P. 15(a) (requiring a party to obtain leave of court to
amend his pleading once a responsive pleading has been served).

       We agree with the District Court that defendants did not violate the Eighth
Amendment. Cf. Brown v. Nix, 33 F.3d 951, 955 (8th Cir. 1994) (explaining that a
prison official violates the Eighth Amendment when his actions "result[] in the denial
of the minimal civilized measure of life’s necessities" and "he knows of and
disregards an excessive risk to inmate health and safety"). We also agree with the
District Court that the sanctions at issue do not implicate a liberty interest triggering
procedural due process. See Callender v. Sioux City Residential Treatment Facility,
88 F.3d 666, 668-69 (8th Cir. 1996). Further, Immekus’s double-jeopardy claim is
meritless. See Kerns v. Parratt, 672 F.2d 690, 691 (8th Cir. 1982) (per curiam). And
because there was no underlying constitutional violation, his conspiracy claim

                                           -2-
necessarily fails as well. See Marti v. City of Maplewood, Mo., 57 F.3d 680, 685 (8th
Cir. 1995).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-